IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ORENTHAL JAMES SIMPSON,                              No. 83199
                                   Appellant,
                                   VS.                                     FILE
                  PAUL DORSEY,
                                         Respondent.




                                     ORDER DISMISSING APPEAL

                            Appellant's motion for a voluntary dismissal of this appeal is
                 granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.




                                                  CLERK OF THE SUPREME COURT
                                                  ELIZABETH A. BROW

                                                  BY:




                 cc:   Chief Judge, Eighth Judicial District Court
                       Eighth Judicial District Court, Department 11
                       Lansford W. Levitt, Settlement Judge
                       Malcolm P LaVergne & Associates
                       Sklar Williams LLP
                       Mincin Law, PLLC
                       Eighth District Court Clerk

 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER

    19-0